Case 1:20-cv-03628-SAV Document 19-8   Filed 02/11/21   Page 1 of 5

                                                   Court No. 20-03628




                 EXHIBIT 7
          Case 1:20-cv-03628-SAV Document 19-8                  Filed 02/11/21   Page 2 of 5




      MESSAGE NO:          4195304                     MESSAGE DATE:       07/14/2014

      MESSAGE STATUS:      Active                      CATEGORY:            Antidumping
      TYPE:                Liquidation                 PUBLIC     ✔        NON-PUBLIC
      SUB-TYPE:            PARRES-Partial Rescission




      FR CITE:             71 FR 26329 FR CITE DATE:                        05/04/2006


      REFERENCE
      MESSAGE #
      (s):

      CASE #(s):          A-570-831




      EFFECTIVE DATE:      05/04/2006                  COURT CASE #:


      PERIOD OF REVIEW: 11/01/2003                     TO                  10/31/2004

      PERIOD COVERED:                                  TO




Message Date: 07/14/2014 Message Number: 4195304 Page 1 of 4
         Case 1:20-cv-03628-SAV Document 19-8 Filed 02/11/21                  Page 3 of 5
NOTICE OF LIFTING OF SUSPENSION DATE: 05/04/2006




TO:{ DIRECTORS OF FIELD OPERATIONS, PORT DIRECTORS }


FROM:{ DIRECTOR AD/CVD & REVENUE POLICY & PROGRAMS }


RE:Rescission, in part, of administrative review of antidumping duty order on fresh garlic from the
People's Republic of China (A-570-831)


1. Commerce has rescinded the administrative review of the antidumping duty order on fresh
garlic from The People’s Republic of China (PRC) (A-570-831) covering the period 11/01/2003
through 10/31/2004 in part with respect to the firms listed below. You are to assess antidumping
duties on this merchandise entered, or withdrawn from warehouse, for consumption during the
period 11/01/2003 through 10/31/2004 at the cash deposit or bonding rate required at the time of
entry.


Liquidate all entries for the following firms:


Company: Xiangcheng Yisheng Foodstuffs Co., (also known as Xiangcheng Yisheng Foodstuffs
Co., Ltd.) (Entries may have come in under case number A-570-831-007)


Company: Shanghai Ever Rich Trade Company
Case number: A-570-831-012


Company: Linyi Sanshan Import & Export Trading Co., Ltd.
Case number: A-570-831-014


Company: Tancheng County Dexing Foods Co., Ltd. (this company name was inadvertently mis-
spelled in the Federal Register notice as “Tacheng County Dexing Foods Co., Ltd.”
Case number: A-570-831-016


Company: Shandong Jining Jishan Textile Co., Ltd.
Case number: A-570-831-020


For the companies listed above entries may have also entered under A-570-831-000.


2. Notice of the lifting of suspension of liquidation of entries of subject merchandise covered by
paragraph 1 occurred with the publication of the notice of final results and partial rescission of
  Message Date: 07/14/2014 Message Number: 4195304 Page 2 of 4
            Case 1:20-cv-03628-SAV Document 19-8           Filed 02/11/21    Page 4 of 5

antidumping duty administrative review and final results of new shipper reviews (71 FR 26329,
05/04/2006). Unless instructed otherwise, for all other shipments of fresh garlic from the PRC you
shall continue to collect cash deposits of estimated antidumping duties for the merchandise at the
current rates.


3. There are no injunctions applicable to the entries covered by this instruction.


4. The assessment of antidumping duties by CBP on shipments or entries of this merchandise is
subject to the provisions of section 778 of the Tariff Act of 1930, as amended. Section 778
requires that CBP pay interest on overpayments or assess interest on underpayments of the
required amounts deposited as estimated antidumping duties. The interest provisions are not
applicable to cash or bonds posted as estimated antidumping duties before the date of publication
of the antidumping duty order. Interest shall be calculated from the date payment of estimated
antidumping duties is required through the date of liquidation. The rate at which such interest is
payable is the rate in effect under section 6621 of the Internal Revenue Code of 1954 for such
period.


5. Upon assessment of antidumping duties, CBP shall require that the importer provide a
reimbursement statement, as described in section 351.402(f)(2) of Commerce’s regulations. The
importer should provide the reimbursement statement prior to liquidation of the entry. If the
importer certifies that it has an agreement with the producer, seller, or exporter, to be reimbursed
antidumping duties, CBP shall double the antidumping duties in accordance with the above-
referenced regulation. Additionally, if the importer does not provide the reimbursement statement
prior to liquidation, reimbursement shall be presumed and CBP shall double the antidumping
duties due. If an importer timely files a protest challenging the presumption of reimbursement and
doubling of duties, consistent with CBP’s protest process, CBP may accept the reimbursement
statement filed with the protest to rebut the presumption of reimbursement.


6. If there are any questions by the importing public regarding this message, please contact the
Call Center for the Office of AD/CVD Operations, Enforcement and Compliance, International
Trade Administration, U.S. Department of Commerce at (202) 482-0984. CBP ports should submit
their inquiries through authorized CBP channels only. (This message was generated by
CLU:WJF.)


7. There are no restrictions on the release of this information.


Michael B. Walsh


  Message Date: 07/14/2014 Message Number: 4195304 Page 3 of 4
            Case 1:20-cv-03628-SAV Document 19-8        Filed 02/11/21   Page 5 of 5

                                     COMPANY DETAILS
*Party Indicator Value
I= Importer, M= Manufacturer, E= Exporter, S= Sold to Party




  Message Date: 07/14/2014 Message Number: 4195304 Page 4 of 4
